Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application EG 2016 071260 filed on July 31, 2016.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).

RESPONSE TO ARGUMENTS
Applicant’s amendments and arguments filed on 1/19/21 have been fully considered and the rejections are withdrawn/moot in light of Applicant’s amendment canceling the pending Claims 1-3.  However, a new ground of rejection is entered for the added new Claims 4-6 in view of BLOCKSOME (US Patent No: 8,488,658) in view of BOUCOURT et al. (Pub. No:  US 2014-0176668) and in view of KAWAKITA (Pub. No.: US 2003-0152145) and in light of said newly added claims.     

Regarding Applicant’s remarks on Pages 4-5, Applicant’s amendments and arguments filed on 1/19/21 have been fully considered and the rejections are withdrawn/moot in light of Applicant’s amendment canceling the pending Claims 1-3.  However, a new ground of rejections is entered for the added new Claims 4-

Examiner has established a prima facie case of obviousness for combining the prior art of record to reject said claims.  Accordingly, said claims independent and dependent stand rejected for the reasons stated herein.

Examiner Note:  Examiner respectfully suggests Applicant’s Representative telephone Examiner Adams (571-270-3688) prior to filing the next response to discuss claim amendments that will allow for entry and to work towards a condition for allowance.  In light of an international call, please email Examiner Adams with the date and time Applicant’s Representative would like to call for Interview so that Examiner can be made available to Applicant (eileen.adams@uspto.gov).

Claim Interpretation
35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 4-6 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 4-6, a digital recording unit to record is considered to read on Fig. 2 Digital video recording unit 6; a digital broadcasting unit to transfer is considered to read on Fig. 2 security officer 3.

FINAL REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 4-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites limitations that are not supported in Applicant’s specification or drawings: “ground receiving station”, “aircraft radio station”, “cloud server”, and “H.265 codec”. In addition, multiple thermal cameras (9, 10) or thermal near luggage store entrance are not supported in either Applicant’s specification or drawings.  Finally, ‘digital recording unit (2)’ is disclosed as digital video recorder unit (6), and ‘wireless communication devices (7)’ is disclosed as a thermal camera in Fig. 2.  Accordingly, non-supported limitations will not be given patentable weight.  Appropriate correction is required.

Claim 5 recites limitations that are not supported in Applicant’s specification or drawings: “ground receiving station”, “cloud server”, and “pilot’s status and procedures through a flight”.  Accordingly, non-supported limitations will not be given patentable weight.  Appropriate correction is required.

Claim 6 recites limitations that are not supported in Applicant’s specification or drawings: “during performing of logistic operations while preparing the airplane for a flight, with surveillance from operation control centers to increase security measurements in aviation and said system configured to monitor the airplane during maintenance and preparation before flights”.  Accordingly, non-supported limitations will not be given patentable weight.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOCKSOME (US Patent No: 8,488,658) in view of BOUCOURT et al. (Pub. No:  US 2014-0176668) in view of KAWAKITA (Pub. No.: US 2003-0152145).

As per Claim 4 BLOCKSOME discloses A system for monitoring an aircraft by transmitting all its data to a ground receiving station directly using data link (Data Over HF) via an aircraft radio station operating in a high frequency band with a wideband High Frequency (WBHF) technology with AD-HOC feature, the system comprising (Examiner Note: “ground receiving station”, “aircraft radio station”, “cloud server”, “H.265 codec”, and multiple thermal cameras or at luggage store entrance are not given patentable weight as per rejections 112(b) contained herein): (Figs. 1-3 monitor aircraft – network  operating in the high frequency band ([col. lines 42, 45 and lines 50-60])

BLOCKSOME does not disclose but BOUCOURT discloses a plurality of cameras comprising an camera (1) to capture a cockpit status, a thermal camera (2) to capture all entrances into aircraft, cameras (3 to 8) to capture and monitor all events in passengers’ cabin, and thermal cameras (9, 10) to capture all entrance into luggage store (Figs. 1-2 survey a camera for cockpit [0021] and another camera passenger cabin [0020, 0030]; thermal camera [0087]; luggage area surveillance [0028, 0035]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of cameras comprising an camera (1) to capture a cockpit status, a thermal camera (2) to capture all entrances into aircraft, cameras (3 to 8) to capture and monitor all events in passengers’ cabin, and thermal cameras (9, 10) to capture all entrance into luggage store as taught by BOUCOURT into the system of BLOCKSOME because of the benefit taught by BOUCOURT to disclose airplane monitoring for transmission that includes components of several cameras including a terminal one to shed light on the interior of said airplane whereby BLOCKSOME is directed towards airplane transmission of data and would benefit to include additional capture components to increase data for transmission and analysis.
A/V cameras (Figs. 1-2, 6-7, 9-10 DVR [0007] compression and voice with audio on recorder [0095-0097]); a digital recording unit (2) to record audio/video of events onboard and store the recorded audio/video on a hard disk after audio/video compression processing using H.265 codec (Figs. 1-2, 6-7, 9-10 DVR [0007] compression and voice with audio on recorder [0095-0097] [0100] [0119]); a digital broadcasting unit (3) to transfer the audio/video to aircraft security officers (4) and, at a same time, to an aircraft radio station (5) (Figs. 1-2, 6-7, 9-10 broadcast for transfer to appropriate associates and officers [0135] [0148-0149] [0151]); a ground station (6) to receive the audio/video by using wireless communications devices (7) fitted in the aircraft (Figs. 1-2, 6-7, 9-10 wireless communication [0096] [0506]; receive data [0114-0115] [0142-0143] [0148-0149]); a data collection center (9) to receive and store the audio/video on a cloud server to enable investigation authorities to analyze said recorded data in case of emergency situations, disasters, and mysterious incidents via surveillance (Figs. 1-2, 6-7, 9-10 receive data after transfer for analysis and storage post-flight and cameras for surveillance [0099-0100] [0119] emergency situations, disasters, and mysterious incidents – actual or potential hijacks [0189-0190]) and/or control center in airport (10) (either or).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include A/V cameras; a digital recording unit (2) to record audio/video of events onboard and store the recorded audio/video on a hard disk after audio/video compression processing using H.265 codec; a digital broadcasting unit (3) to transfer the audio/video to aircraft security officers (4) and, at a same time, to an aircraft radio station (5); a ground station (6) to receive the audio/video by using wireless communications devices (7) fitted in the aircraft; a data collection center (9) to receive and store the audio/video on a cloud server to enable investigation authorities to analyze said recorded data in case of emergency situations, disasters, and mysterious incidents via surveillance and/or control center in airport (10) as taught by KAWAKITA into the system of BLOCKSOME and BOUCOURT because of the benefit taught by KAWAKITA to disclose recording and storing audio and visual data during an airplane flight that will be delivered for analysis in the event of an incident as part of an overall strategy for monitoring airplane data whereby BLOCKSOME and BOUCOURT are directed towards monitoring airplane data and would benefit from processing of audio data in addition to visual data to completely complement all aspects of airplane safety compliance and monitoring.

As per Claim 5 BLOCKSOME discloses The system according to claim 4, wherein said system (See said analysis for Claim 4 – Examiner Note: “ground receiving station”, “cloud server”, and “pilot’s status and procedures through a flight” will not be given patentable weight as per rejections 112(b) contained herein)
provides transmission of the audio/video of conversations inside a cockpit to the ground station and store audio/video on the cloud server in order to observe a pilot’s status and procedures through a flight (Figs. 1-2, 6-7, 9-10 DVR [0007] cockpit [Abstract] [0023] [0095-0097] [0100] [0119]) (The motivation that applied in Claim 4 applies equally to Claim 5).

As per Claim 6 BLOCKSOME discloses The system according to claim 4, wherein (Examiner Note: “during performing of logistic operations while preparing the airplane for a flight, with surveillance from operation control centers to increase security measurements in aviation and said system configured to monitor the airplane during maintenance and preparation before flights” will not be given patentable weight as per rejections 112(b) contained herein) 
BLOCKSOME does not disclose but BOUCOURT discloses plurality of cameras are configured in the airplane to check a security status during performing of logistic operations while preparing the airplane for a flight, with surveillance from operation control centers to increase security measurements in aviation and said system configured to monitor the airplane during maintenance and preparation before flights (Figs. 1-2 survey a camera for cockpit [0021] and another camera passenger cabin [0020, 0030]) (The motivation that applied in Claim 4 applies equally to Claim 6)
				Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481